Citation Nr: 1711085	
Decision Date: 04/06/17    Archive Date: 04/19/17

DOCKET NO.  11-16 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an initial disability rating in excess of 50 percent for post-traumatic stress disorder (PTSD) prior to August 4, 2011. 

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to August 4, 2011.  


 
ATTORNEY FOR THE BOARD

Michael Duffy, Associate Counsel 



INTRODUCTION

The Veteran served on active duty with the United States Navy from January 1986 to February 1990 and from January 1991 to April 1991.

These matters come before the Board of Veterans' Appeals from an April 2011 rating decision by the Winston-Salem, North Carolina Regional Office (RO) of the United States Department of Veterans Affairs (VA), which increased the initial evaluation of PTSD from 30 to 50 percent effective September 23, 2009.  The evaluation was later increased to 100 percent as of August 4, 2011.  See March 2012 Supplemental Statement of the Case.  Jurisdiction of these matters now rests with the RO in Waco, Texas.

The issue of entitlement to an evaluation in excess of 50 percent prior to August, 4 2011 remains pending on appeal.  In October 2013, the Board remanded that matter and incorporated a claim for TDIU prior to August 4, 2011 in accordance with the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board remanded those matters to the Agency of Original Jurisdiction (AOJ) for additional development.  In October 2014, the Board again remanded the matters for further development. 

In regard to the period beginning on August 4, 2011, a grant of a 100 percent disability evaluation does not always render the issue of entitlement to a TDIU moot.  VA's duty to maximize a claimant's benefits includes consideration of whether his disabilities establish entitlement to special monthly compensation (SMC) under 38 U.S.C.A. § 1114.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  Specifically, SMC may be warranted under 38 U.S.C.A. § 1114(s) if a veteran has a 100 percent disability rating for a single disability, and VA finds that a TDIU is warranted based solely on a disability or disabilities other than the disability that is rated at 100 percent.  See Bradley, 22 Vet. App. 280 (analyzing 38 U.S.C.A. § 1114(s)).  However, in this case, the only service-connected disability is PTSD.  Therefore, the issue of a TDIU after August 4, 2011 is moot. 

FINDINGS OF FACT

1. Prior to August 4, 2011, the Veteran's PTSD was manifested by symptoms resulting in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; however, total social impairment was not shown.

2. Prior to August 4, 2011, the preponderance of the evidence supports a finding that the Veteran's service-connected PTSD precluded him from obtaining and retaining substantially gainful employment.  


CONCLUSIONS OF LAW

1. Prior to August 4, 2011, the criteria for a 70 percent disability rating, but no higher, for the Veteran's PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2016).  

2. The criteria for entitlement to a TDIU prior to August 4, 2011 have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a veteran in developing information and evidence necessary to substantiate the claims. 

VA's duty to notify was satisfied by letters in October 2009, February 2014, and August 2015.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. 
§ 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims.  Relevant lay statements, service treatment records, identified private treatment records, Social Security Administration (SSA) records, and VA treatment records have been associated with the evidentiary record. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2016). 

The Veteran was afforded psychological and general VA examinations during the appeal period, including examinations in May 2010, August 2010, and August 2011.  The examiners considered the Veteran's relevant treatment records and lay statements and provided functional assessments of the Veteran's limitations due to his service-connected PTSD and associated symptoms including fatigue.  The examinations, along with the other evidence of record, are fully adequate for the purposes of determining functional, social and occupational impairments resulting from the Veteran's service-connected PTSD, and whether they have rendered him unable to secure or follow a substantially gainful occupation prior to August 4, 2011.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In October 2013, the Board (1) remanded the Veteran's claim for entitlement to an initial rating in excess of 50 percent for PTSD prior to August 4, 2011 for further development and (2) incorporated a claim for TDIU prior to August 4, 2011 in accordance with the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board instructed the AOJ to (1) send the Veteran a 38 C.F.R. § 3.159(b) letter pertaining to a claim of entitlement to TDIU, (2) obtain all outstanding VA outpatient treatment records to include from the Dallas VA Medical Center (VAMC), and (3) forward the Veteran's claims file to an appropriate VA psychiatrist or psychologist so that a retrospective medical opinion may be provided as to whether it was at least as likely as not that the Veteran's service-connected PTSD disability precluded him from securing or following substantially gainful employment for which his education and occupational experience would otherwise qualify him, from September 23, 2009 to August 4, 2011.  See October 2013 Board remand order. 

In October 2014, the Board found that the record did not demonstrate any attempt to obtain the VA retrospective medical opinion.  See October 2014 Board remand order.  Therefore, the Board remanded these matters again to (1) request the Veteran complete VA Form 21-8940 and (2) forward the Veteran's claims file to an appropriate VA psychiatrist for a retrospective medical opinion regarding the Veteran's ability to maintain substantially gainful employment from September 23, 2009 through August 4, 2011.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Board finds that the AOJ substantially complied with the October 2013 and October 2014 remand actions by (1) sending the Veteran letters pursuant to 38 C.F.R. § 3.159(b) regarding the claim of entitlement to TDIU in February 2014 and August 2015 (including VA Form 21-8940), (2) associating outstanding VA treatment records from Salisbury VAMC and Dallas VAMC with the evidentiary record, and (3) affording the Veteran an opportunity for another VA psychological and vocational examination, and (4) readjudicating the claims in a September 2016 Supplemental Statement of the Case.  See also October 2014 and June 2016 letters to the Veteran.  

While the additional VA psychological examination was scheduled, the record indicates it was cancelled on February 1, 2016 because the Veteran indicated he did not wish to pursue his claims any further.  In June 2016, VA sent a letter to the Veteran's current address of record noting the cancellation of the exam, and notifying the Veteran he would need to submit written notification of his intent to withdraw the appeal.  See 38 C.F.R § 20.204.  The Veteran did not respond.  On September 1, 2016, a copy of the July 2016 Supplemental Statement of the Case was mailed to the Veteran's current address of record.  In September 2016, the AOJ issued another Supplemental Statement of the Case.  Therefore, the Board finds there has been substantial compliance with the October 2014 remand directives, and these matters have properly been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The Board finds that as TDIU prior to August 4, 2011 is granted below, there is no prejudice to the Veteran in not obtaining another VA opinion regarding the effects of the Veteran's PTSD on his ability to obtain and maintain substantially gainful employment. 

In view of the foregoing, the Board finds that VA has fulfilled its duties to notify and assist the Veteran in the claims under consideration.  Adjudication of the claims at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II. Increased Initial Rating for PTSD Prior to August 4, 2011

      A. Rating Principles

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustments during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on the social and occupational impairment, rather than solely on the examiner's assessment of the level of disability at the moment of examination.  The rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126. 

PTSD (Diagnostic Code 9411) is rated under the schedule of ratings for mental disorders, 38 C.F.R. § 4.130.  In relevant part, the rating criteria are as follows:

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships. 

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Although the Veteran's symptomatology is the primary consideration, the Veteran's level of impairment must be in "most areas" applicable to the relevant percentage rating criteria.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).

In evaluating psychiatric disorders, VA has adopted and employs the nomenclature in the rating schedule based upon the Diagnostic and Statistical Manual of Mental Disorders of the American Psychiatric Association (DSM).  See 38 C.F.R. § 4.130.  As such, the diagnosis of a mental disorder should conform to the DSM.  See 38 C.F.R. § 4.125(a).

Effective August 4, 2014, VA amended the portion of its Rating Schedule dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the Fourth Edition of the DSM (DSM-IV) and replace them with references to the recently updated Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board on or before August 4, 2014, even if such claims are subsequently remanded to the AOJ.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  Because the RO certified the Veteran's appeal to the Board in February 2013, these claims are governed by the DSM-IV. 

Under the DSM-IV, diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  

According to the DSM-IV, in relevant part, a GAF score between 31 and 40 is indicative of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed adult avoids friends, neglects family, and is unable to work).  

A GAF score between 41 and 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

While an examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, it is not determinative of the percentage VA disability rating to be assigned.  The percentage rating is to be based on all the evidence that bears on occupational and social impairment.  38 C.F.R. § 4.126; VAOPGCPREC 10-95 (1995); 60 Fed. Reg. 43186 (1995).
      
B. Factual Background 

In September 2009, the Veteran submitted a written statement indicating that as a result of his service, he was "emotionally and physically torn apart."  The Veteran reported experiencing "memory loss, sleep disturbances, mood swings, headaches, [and] chronic fatigue."  The Veteran reported that he was "emotionally a wreck" and wrote:

I cry so much and wake up hollering in the middle of the night.  When I hear sirens I get nervous.  I am not comfortable being around groups of people.

I just think back about seeing scud missiles, seeing dead bodies, and hearing sirens from being in the Gulf War. It makes me scared and paranoid.  
I am very depressed.  I have nightmares and the war has drastically altered my life.  

My wife tells me I need to seek help as our marriage is falling apart as is my life.  We don't sleep in the same room!

At times during the war I didn't think I would survive.  I had severe paranoia.  I had a lack of feeling.  I served my country and I need help.

In an October 2009 statement in support of his claims, the Veteran again reported experiencing "memory loss, mood swings, [headaches], paranoia, nervousness, and nightmares."  The Veteran reported "struggling with everyday life" and "struggl[ing] being around groups of people."  He reported seeing casualties and hearing sirens.  He also stated:

I once was a proud military man but now I am broken and weak.  I wake up in cold sweats.  My marriage and family life is in ruins.  I am always tired and show very little emotions.  I will put something somewhere and forget [it's] there.  I struggle [to] remember my [children's] names.  

In October 2009, the Veteran's wife submitted a supporting statement.  In regard to the Veteran's panic attacks and martial relations, she stated:

[M]y household hasn't been the same for quite a while.  My marriage to [the Veteran] is in name only as we don't even sleep in the same bed because of his aggressive panic attacks & nightmares that cause him restlessness & me, mental anguish because I can't help him.
One night, before I left my bedroom, an ambulance was at my neighbor's house and the siren was on & the lights were flashing, all of a sudden, [the Veteran] jumped up out the bed screaming "Get Down!!"
[H]e was huddled in the corner whimpering like a little child.  I had to talk to him like a baby in order to coax him back into bed.

In regard to the Veteran's memory impairment, the Veteran's wife further reported:

My finances are in shambles as I have bill collectors calling about my house & car because no payments have been made in months because [the Veteran] forgot to pay!!  I had to make payment arrangements on my house so that my 3 kids would have a place to lay their heads at night.  

At times, we can be watching TV & our favorite show is "House Hunters" & we will be watching it & then a commercial will come on & then [the Veteran] will ask me what time is "House Hunters" coming on & I would say "We are watching it now!!"  Or he will tell our daughter to get him a glass of water & when she brings it to him, he looks dumb-founded because he forgot that he asked for it.

The Veteran's wife indicated they had been married for sixteen years, and that as a result of the Veteran's psychological symptoms, she feared that the Veteran would endanger himself.

In October 2009, the Veteran's daughter also submitted a supporting statement corroborating the severity of some of the symptoms noted above.  She stated:

Please help my dad.  I don't want to stay home anymore!! I am afraid of him!  
We don't go out to eat anymore as my dad thinks someone is going to put poison in our food.  
He constantly is talking to himself and then sometimes he won't say anything to us at all.
Then, he'll sleep all day long without a shower or food!
He and my mom may be getting a divorce because I know she's not happy.
My dad used to be fun to hang around, now he doesn't want to be around anyone, he is depressed and sad all the time. 
He wants to keep the curtains closed and the doors locked, we can't even turn on the air because he's paranoid that something will get through our vents!!  My friends think my dad is crazy and even though I love my dad I am also embar[r]assed by him.  
I want my dad to get better.
	
In February 2010, the Veteran submitted an additional statement indicating that as a result of his PTSD, he experienced emotional distress, sleep disorders, mood swings, nervous conditions, paranoia, nightmares of attacks, and an inability to sleep.

While the evidence of record dated prior to May 2010 includes treatment notes for several non-service-connected medical conditions other than PTSD, the most pertinent psychological evaluations and treatment for psychological symptoms began in May 2010.  

In May 2010, the Veteran was afforded an initial examination for PTSD with a VA psychological examiner.  The examiner reviewed the evidentiary record, examined the Veteran, and provided an opinion regarding the Veteran's psychological functioning.  Under "MEDICAL HISTORY," the examiner noted:

The Veteran has been having difficulty with anxiety, depression, difficulty sleeping, etc. since his service in the Gulf War in the early 1990's.  He states that the anxiety is more prominent and he has intermittent periods of depression when he thinks back on things that happened at the time.  He continues getting no more than about four hours of sleep, taking a few hours to fall asleep and awakening several times throughout the night, often to check the security of his doors, locks, and windows.  He has anger and irritability issues, decreased energy and crying spells about three times per month.  

The examiner noted that while the Veteran had no suicide attempts, he was having panic attacks about two or three times per week.  The examiner noted that the Veteran had "nightmares about two or three times per week and occasional flashbacks, usually revolving around experiencing Scud attacks, associated sirens, seeing civilian casualties, etc. during his tour of duty in Operation Desert Storm." 

Under "EMPLOYMENT," the May 2010 VA psychological examiner noted that the Veteran indicated he was not working full-time.  The examiner noted that the Veteran "worked as a cook full-time until about two years ago.  Since that time, [the Veteran] had to cut back to [part-time] work in a rather isolated job because of his fatigue, irritability, decreased stress tolerance, difficulty getting along with others, anxiety, depression, panic attacks, etc."  The examiner opined, "At the present time, the Veteran is showing moderate to severe impairment in occupational reliability and productivity, although he is still trying to work part-time." 

Under "MENTAL STATUS," the May 2010 VA psychological examiner noted that the Veteran "has anger and irritability issues, decreased energy, occasional crying spells, and panic attacks about two or three times per week."  However, the examiner noted that there was "no gross sign of a thought disorder, looseness of associations, flight of ideas, hallucinations, delusions, obsessions, compulsions or phobias except for some social phobia associated with his PTSD."  The Veteran denied substance abuse and suicidal or homicidal ideation or intent.  The examiner opined that the Veteran's "intellectual capacity appear[ed] grossly intact" but noted that the Veteran did complain of "difficulty with focusing, attention and concentration...."  The examiner noted "no involuntary movements or bizarre mannerisms."

In regard to social activities and activities of daily living, the May 2010 VA psychological examiner noted that the Veteran 

lives with his wife and three children.  He takes care of personal activities of daily living such as dressing, bathing, feeding himself, etc.  He will spend time with his children, trying to help them with their homework, but often gets short tempered or too tired to do as much as he would like to do.  He also does some light chores around the house.  He tends to avoid going on errands or doing anything outside the home that is not necessary.  If he does socialize, he is very uncomfortable and tries to get out of the social situation as soon as possible, particularly if it involves a loud environment or dealing with a lot of strangers or crowded situations.  He occasionally goes to church, but leaves immediately after the service as to avoid socialization.  For relaxation, he tries to read, but finds that he has poor concentration and similarly even when he watches television often loses track of the plot of the story.  He used to enjoy engaging in sports and other recreational activities, but has lost interest in doing so.  Overall, the Veteran is showing moderate to severe impairment in social, familial and recreational adjustment.  

Under "MARITAL HISTORY," the examiner noted that while the Veteran has been married for 17 years to his current wife, "[t]he marriage has been stressed because of his self-isolation, lack of desire to socialize as a couple, irritability, etc."  

The May 2010 VA psychological examiner identified specific symptoms of PTSD noting: "The Veteran was exposed to combat and specifically incoming scud missile attacks when he was stationed in Saudi Arabia.  He [has] trauma related
nightmares about this and similar/associated incidents about two or three times per week and occasional flashbacks during the day." The examiner also noted the Veteran "continues to have increased startle response, hypervigilance, interpersonal guardedness, avoidance of and exaggerated response to trauma-related triggers, decreased interest in hobbies and social activities, feelings of detachment and estrangement from others, emotional numbing, feelings that his life will be foreshortened, etc."  The examiner diagnosed PTSD, assigned a current GAF score of 45, and concluded the Veteran showed moderate to severe impairment in both social and occupational functioning.  

In a May 2010 rating decision, VA granted the Veteran service connection for PTSD with an evaluation of 30 percent effective September 23, 2009, the date the claim was received.  In response, the Veteran submitted a May 2010 Notice of Disagreement with the 30 percent rating.  He indicated he should have a higher rating noting his "panic attacks occurred 2 to 3 times a week with depression and anxiety."  The Veteran also explained that he "avoid[s] being around people and become[s] paranoid."  He indicated his "personal hygiene was not good [as his] wife would have to help [him] shower and [he] may not shower for a few days or change clothes." In regard to social functioning, the Veteran stated: "I have no family relations as me and my wife sleep in separate rooms...I also have no friends due to my paranoia." The Veteran noted that he struggles with "daily tasks and work," mood swings including crying spells, and he was "not able to hold on to a job." 

The evidence of record shows that the Veteran began receiving treatment at the Winston-Salem VA Outpatient Clinic (OPC) from a physician assistant.  See June 2010 Primary Care Note.  In a June 2010 Primary Care Note, the physician assistant noted that the Veteran indicated he had difficulty sleeping as well as panic attacks.  While the Veteran reported suffering from PTSD, the physician assistant reported that the Veteran denied depression, hallucinations, and being under the care of a psychiatrist or other mental health professional.  The Veteran denied prior suicide attempts and denied having thoughts about taking his own life.  The physician assistant found that the "veteran does not demonstrate signs or symptoms of suicidal ideations/behaviors that would suggest the need for intervention and/or further evaluation."  Under "PLAN," the physician assistant prescribed medication. 

In July 2010, the Veteran presented to a licensed clinical social worker at the Winston-Salem VAOPC, who conducted a PTSD intake evaluation with the Veteran.  See July 2010 Mental Health Consult Note.  The social worker noted:

[The] Veteran stated he has panic attacks where he will urinate on himself, breathe heavy, sweat, is not comfortable in groups, feels depressed 3-4 times per week, has crying spells, lack of motivation, lack of desire to perform personal care, lack of energy, has difficulty falling and staying asleep, has nightmares 3-4 times per week, is hypervigilant, anxious 2-3 times per week, isolates, and shuts down when upset.
  
The Veteran denied suicidal and homicidal ideation.  Under "MENTAL STATUS," the social worker noted the Veteran had a depressed mood, flat affect, forgetful memory, and fair judgment, insight, and impulse control.  The social worker noted that the "Veteran stated he has a sense that someone is coming after him a couple of times per week."  However, the Veteran did not "demonstrate signs or symptoms of suicidal ideations/behaviors that would suggest the need for intervention and/or further evaluation."  The social worker diagnosed PTSD and assigned a current GAF score of 50. 

In August 2010, Veteran attended a general medical examination with a VA examiner.  The Veteran reported a history of fatigue and headaches.  The examiner noted that the Veteran reported a "'depressed state of mind'" and that the Veteran "stated he really doesn't sleep due to always having the war experience on his mind." 

In regard to daily activities, the August 2010 general medical VA examiner noted that the Veteran attempted to exercise by joining a gym months prior to the examination but stopped after less than a week.  The examiner noted that the "Veteran stated his wife has to coach him to get dressed and wash.  He stated he is alert but he just lays in the bed and worries that someone will come and hurt his family.  He stated he drives.  He can perform [activities of daily living] independently."

Under neurologic findings, the August 2010 general medical examiner found the Veteran to be alert and oriented.  The examiner found the Veteran's speech was fluent.  The examiner noted "[n]o problems with memory were apparent.  No incoordination was noted." 

Under psychiatric findings, the August 2010 general medical examiner noted: "Mood, behavior, and comprehension appeared normal.  No difficulty following directions.  Veteran did not display any abnormal behavior or hallucinations."  In regard to the Veteran's fatigue, the examiner stated that it "could be a symptom of his mental health conditions." 

In regard to the Veteran's occupational functioning, the August 2010 general medical VA examiner noted that:

[The] Veteran is currently a part time short order cook.  He stated he works 1 to 2 days per week.  He stated he does not like to work due to his PTSD and does not like to be around people.  He stated he has missed a lot of work due to his headaches, being tired and PTSD.  He stated he cannot tell how many days specifically due to each one.  He stated he is a proud military man and has not sought treatment.

The examiner opined that because of his tiredness, the Veteran would have a "limitation of walking:  up to about 4 blocks" and a "limitation on standing:  3 to 4 hours with short breaks (this is what he does at his part time cooking job)."

In March 2011, the Veteran's presented for a follow-up with his treating physician assistant at Winston-Salem VAOPC.  See March 2011 Primary Care Note.  The physician's assistant noted that the Veteran indicated he had "improved [sleep] with the use of trazodone."  He noted that the Veteran complained of frequent panic attacks and recalled being told to go to group meetings.  Under "PLAN," he indicated the Veteran would "start citalaprim 10mg qd for 1 [week] then 20mg qd for depression." 

In April 2011, the Veteran presented to a psychiatrist on a referral for depression, anxiety, and PTSD.  See April 2011 Mental Health Consult Note from Winston-Salem VAOPC.  The psychiatrist noted that:

[The Veteran] says he is a proud person and never reached out for help.  He experiences disturbed sleep but doesn't always remember his dreams.  He is told that he screams in his sleep and he notes that he wakes in a sweat.  He avoids groups, does not want to go the restaurants.  If he does go out, he is overly vigilant.  He has intrusive thoughts of casualties.  He is avoidant of certain TV shows.  He is irritable.  [The patient] also has some symptoms of depression.  He feels like giving up and has depressed mood.  He isolates himself.  He does not want to get up and does not want to shower.  He has panic attacks in which he will feel so frightened that he has urinated on himself.  He has thought that "someone was after me" at times.

The psychiatrist noted that while the Veteran's physician's assistant started the Veteran on a low dose of Celexa during the prior month, the Veteran did not increase the dose.  The Veteran did not note much effect from the medication nor did he note any side effects.  The Veteran did report that trazodone helps with his sleep, but the psychiatrist noted "[the patient] is not taking it often because he does not want to be dependent on a drug."  Under "MENTAL STATUS EXAM," the psychiatrist noted:

[Patient] is alert, fully oriented, appropriately dressed in casual clothing. Good hygiene. Mood is depressed and anxious.  [Patient] appears anxious and reluctant to interact.  Affect is flat.  No symptoms of psychosis.  No suicidal thinking.  No [homicidal ideation].  Insight is good.  Judgment is good.  Attention and concentration are mildly diminished.  

Under "PLAN," the psychiatrist indicated that Celexa would be increased for mood and PTSD and a trial of prazosin for nightmares would begin alongside trazodone.  The psychiatrist noted that that when the Veteran "is feeling better, he may be able to attend classes here."

In an April 2011 Statement of the Case, VA increased the initial evaluation of the Veteran's service-connected PTSD effective September 23, 2009 to 50 percent disabling.  

In May 2011, the Veteran submitted a Notice of Disagreement with his 50 percent rating for PTSD.  The Veteran reported problems with personal hygiene including urinating on himself during panics attacks.  The Veteran also reported his wife had to motivate him to shower.  He reported mood swings, memory loss, nightmares, sleep disorders, depression, and a worsening relationship with his wife and children.  He stated "I do not work as my panic attacks and establishing relationships have cause me [to be] not able to work."  The Veteran also submitted substantially similar statements on a formal May 2011 Appeal to the Board of Veterans' Appeals.

In June 2011, the Veteran's treating psychiatrist noted that the Veteran reported that his wife "'takes good care of' him and reminds him to shower."  See June 2011 Mental Health note from Winston-Salem VAOPC.  The psychiatrist noted that the Veteran "dreams of death but does not have suicidal intent."  The Veteran stated he feels like "a dead man walking."  The Veteran also said "he can forget his children's names.  He forgets where he put things."  Under "MENTAL STATUS EXAM," the psychiatrist noted that:

[The Veteran] is alert, fully oriented, appropriately dressed in clean, casual clothing.  Mood is dysphoric and depressed. Affect is flat.  [The Veteran] stammers and is slow to respond.  He laboriously does tasks on the SLUMS.  He apologizes needlessly.  When asked, he denies any suicidal intent or plan.  No hallucinations or delusions.  Insight is limited, judgment intact.  He drove himself to this [appointment].  Scored 20/30 on the SLUMS indicating a definite problem. 



In July 2011, the Veteran submitted a statement to his congressman stating:

My condition has worsened to memory loss, daily nightmares, depressed mood, mood swings and I get agitated easily.  I am unable to be in a group setting.  My personal hygiene has deteriorated that I no longer care to shower.  I have been urinating and having bowel movements on myself due to my condition.  

On August 4, 2011, the Veteran was examined again by another VA psychological examiner.  The August 2011 VA psychological examiner opined that the Veteran's symptoms and functional limitations resulted in total occupational and social impairment.  The examiner assessed the Veteran with a GAF of 35.  The examiner noted that the Veteran "has continued to deteriorate to the point where he had to stop working recently." 

In a March 2012 rating decision, the Winston-Salem RO increased the initial evaluation of PTSD from 50 percent disabling to 100 percent effective August 4, 2011.  While the scope of the Board's review on appeal is the period prior to August 4, 2011, evidence of record dated after that time includes some facts and findings relevant to the period under consideration by the Board. 

In November 2011, the Veteran attended a VA neurological evaluation with a board certified neurologist.  See November 2011 Mental Health Consult Note from Salisbury VAMC.  In regard to employment history, the neurologist noted that "After the military, [the Veteran] was a restaurant cook off and on for 7 years.  He last worked full-time 2 years ago and part-time up to a year ago.  He was fired from both jobs."  

In regard to cognition, the neurologist noted that the Veteran:

said he had cognitive problems about a year but his wife said he had problems for at least [two and a half] years.  He now repeated himself and forgot auditory information within minutes.  He had not tried to find a new job.  [His wife] handled appointments, medications, and refills, and she took over their finances [two and a half] years ago when he forgot to make payments.  He often mislaid items.  She laid his clothes and grooming items out starting a year ago. He was otherwise independent in [activities of daily living] but took an hour when he used to take 20 minutes.  His wife stated it was like caring for another child.  He drove short distances with his wife but forgot routes to familiar locations, which started [one and a half] years ago. 

The neurologist administered tests including: "Animal Naming, BAI, BDI-II, Clock Drawings, FAS, Folstein MMSE, RCTF with 3-minute delay, Reliable Digit Span, TOMM, Trailmaking Test, WAIS-III Digit Span."  The neurologist noted that the Veteran "obtained 20 of 30 MMSE items, impaired for his age and education.  He missed 2 orientation items, 1 of 3 words for repetition, 2 of 5 serial 7 subtractions and letters in spelling 'world' backwards, and all 3 steps in a 3-stage command."
However, the examiner also opined that the Veteran's "abnormal performance on the TOMM (32, 28,) and Reliable Digit Span (5) suggested an overt attempt to perform at less than his full ability." 

Under "IMPRESSION," the examiner concluded:

[The Veteran] demonstrated severe cognitive and functional decline over at least the last 2 to 3 years.  Effort scores were so limited that the remainder of the evaluation was thought to be invalid.  He had difficulty with very simple items, such as an inability to repeat three words accurately.  The test pattern suggested pseudodementia due to depression.  Although he was service connected for PTSD, his symptoms were not present early in their marriage and occurred only over 3 years during which he became severely depressed.  He currently had clinical depression with psychotic features, panic disorder, and PTSD symptoms.  In light of his sudden onset of psychiatric and functional symptoms in the context of poorly controlled hypertension, a frontal lobe infarct should be ruled out.  

In December 2011, the Veteran's psychiatrist reviewed the neurological test results.  See December 2011 Mental Health Note from Winston-Salem VAOPC.  The psychiatrist noted that the Veteran's "effort on the tests was poor.  He may overreport symptoms." 

SSA records show the Veteran was found to be disabled under standards applicable to Social Security Disability Benefits beginning March 12, 2012.  The Veteran's wife filled out his Social Security disability paperwork on her husband's behalf indicating the Veteran stopped working on March 12, 2012 because of his mental disabilities.  The disability paperwork shows the Veteran was working from January 2008 through February 2012 as a burger cook, but the Veteran and his wife indicated that the Veteran could not remember his employment information.  See, e.g, July 2012 Disability Report, August 2012 Work History Report, and December 2012 Work History Report and in SSA records. 

The Veteran attended an SSA consultative examination with Dr. L.S. in September 2012.  The Veteran "reported his most recent employment as [a] prep-cook, for a hamburger restaurant, described as 'off and on for maybe two years.'"  The examiner noted that the Veteran indicated the job ended in August 2011 because the Veteran was let go after having outbursts.  The Veteran indicated he was "'never really able to stay with a company long.'"  The examiner noted that while the Veteran stated he was having difficulty recalling other types of employment, his wife noted the Veteran had also worked for a cement company.  

The consultative examiner found that the Veteran's "immediate memory was possibly impaired," but the examiner noted long term memory was intact as evidence by his ability to provide history.  At the end of the exam, the Veteran "turned to his wife, stated 'I got to pee,' unzipped his pants and acted as if he was about to urinate in the office."  The examiner diagnosed the Veteran with "[rule-out] Malingering" and "[rule-out] symptom exaggeration" in addition to PTSD and rule-out Major Depression.

After reviewing the Veteran's file and examining the Veteran, a January 2014 VA psychological examiner also noted the record suggested there was evidence of prior symptom exaggeration.  The examiner stated the Veteran "arrived at the examination [disheveled] in dress and appearance, unshaved, and poorly groomed."  The examiner stated that the Veteran "gave the appearance of making a great effort to recall basic, overlearned information.  He couldn't remember what grades his children were in, or their birthdays.  Asked their names, he said 'Oh, my goodness...', and then very slowly said their names."  When asked what year he was born in, the Veteran answered, "'40...'69...no, no, '67."  The examiner stated:

As these examples show, the Veteran presented himself as suffering from very severe memory and thinking problems, on the level of someone with an advanced dementia; of struggling to accomplish the most basic of grooming tasks; and of suffering from psychotic symptomatology, or at least, dissociative symptoms associated with PTSD. 

However, none of these problems appear to have been in evidence during almost two years of medical and psychiatric treatment at the Dallas VA....

Despite finding some evidence of symptom exaggeration in the record, the January 2014 VA psychological examiner opined that "[i]t CAN be supported that the Veteran meets two of the symptoms listed as representing a 70 [percent] Impairment Rating: near continuous panic or depression affecting the ability to function independently/effectively; and, difficulty in adapting to stressful circumstances."  Nevertheless, as VA determined that the Veteran was entitled to a rating of 100 percent for PTSD as of August 4, 2011, the Board will consider only whether the Veteran was entitled to an initial disability rating in excess of 50 percent for PTSD prior to August 4, 2011. 

      C. Schedular Analysis of PTSD Prior to August 4, 2011

The Board is precluded from differentiating between symptomatology attributed to a service-connected disability and a nonservice-connected disability in the absence of medical evidence which does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Resolving all doubt in the Veteran's favor, for the purposes of this decision, the Board will consider all of the Veteran's mental health symptoms to be related to his service-connected PTSD in the adjudication of these claims.

The Board has considered the frequency, duration, and severity of the Veteran's symptoms prior to August 4, 2011 as evidenced by the Veteran's lay statements, treatment records, medical opinion evidence of record, and lay statements from third parties including the Veteran's wife and daughter.  As noted above in the factual background, multiple examiners including a December 2011 neurological examiner indicated that the Veteran may have exaggerated his symptoms at times.  See, e.g., December 2011 Mental Health Note from Winston-Salem VAOPC.  However, even after applying the benefit of the doubt regarding the Veteran's reports of symptoms during the period before the Board, the Board finds that the frequency, duration, and severity of the Veteran's symptoms most nearly approximated a 70 percent rating for PTSD prior to August 4, 2011.
  
The Board specifically finds that the frequency, duration, and severity of the Veterans PTSD symptoms resulted in total occupational impairment prior to August 4, 2011.  As the January 2014 VA psychological examiner indicated, the evidence of record shows that the Veteran experienced symptoms with the frequency, duration, and severity of symptoms approximating a 70 percent rating including:  near (1) continuous panic or depression affecting the ability to function independently effectively and, (2) difficulty in adapting to stressful circumstances.  The Board gives great probative weight to these findings as they are consistent with the evidence relating to the period prior to August 4, 2011.

While the January 2014 VA psychological examiner's opinion is dated long after the period at issue and considered later evidence, the Board notes many lay statements from the Veteran and his family members support a finding that the Veteran experienced reoccurring panic attacks prior to August 4, 2011.  See, e.g, July 2010 Winston-Salem VAOPC Mental Health Consult Note; October 2009 statements from the Veteran's wife and daughter.  The evidence also shows that the panic attacks affected the Veteran's ability to function independently and effectively as the Veteran required reminders and coaching from his wife to maintain hygiene including showering.  See, e.g, June 2011 Mental Health note from Winston-Salem VAOPC. 

At the August 2010 VA General Medical examination, the Veteran reported he was working as a part time short order cook one to two days per week.  He stated he does not like to work due to his PTSD and he does not like to be around people.  He stated he has missed a lot of work due to headaches, being tired, and PTSD.  Therefore, while the Board acknowledges the Veteran worked during the period at issue, the work appears to be marginal as the Veteran had great difficulty maintaining consistent work attendance and adapting to stressful work circumstances due to psychological symptoms including social phobia. 

As the August 2011 VA psychological examination and SSA records revealed, the Veteran's condition worsened during the period at issue to the point where he was unable to maintain even part-time, marginal employment.  See, e.g., September 2012 consultative examination with Dr. L.S. and SSA records generally.  In finding the Veteran has total occupational impairment, the Board gives great weight to the lay statements of the Veteran, his wife, and his daughter.  The Board also gives some weight to the SSA records to the extent that they relate to the Veteran's employment history during the period at issue.  The Board finds that the frequency, duration, and severity of the Veteran's symptoms including frequent panic attacks, social phobia, and difficulty in adapting to stressful circumstances prevented the Veteran from maintaining substantially gainful employment during the period at issue.  Therefore, giving the Veteran the benefit of the doubt in regard to his statements about employment history and employability, the Board finds the Veteran's PTSD resulted in total occupational impairment prior to August 4, 2011.  

However, while the Board finds that while the Veteran's symptoms resulted in total occupational impairment prior to August 4, 2011, the Board finds the preponderance of the evidence shows that the Veteran's PTSD did not result in total social impairment consistent with a 100 percent rating.  

The Board considered the statements of the Veteran, his wife, and his daughter regarding the marital difficulties caused by the Veteran's PTSD symptoms.  The Board particularly noted the statements of the Veteran and his wife that their marriage was "in ruins" as well as the statements from the Veteran's daughter about her fear for her and her father's safety.  The Board also notes that the Veteran had considerable social phobia as the pertinent VA examinations revealed.  While the Board gives these statements and findings some probative weight to the extent that they establish that the Veteran has considerable social impairment with deficiencies in most areas, the Board finds they do not establish that the Veteran's PTSD resulted in total social impairment.

In finding the Veteran does not have total social impairment, the Board notes the totality of the evidence of record shows that the Veteran was still capable of interacting in meaningful ways with his family members and treatment providers as well.  As the May 2010 VA psychological examination revealed, the Veteran was able to spend time with his family including helping his children with homework at times and attending church.  

The evidence of record including the VA examinations and SSA paperwork also indicate that the Veteran was able to work with his wife for many years through a long and supportive marriage to complete activities of daily living including showering and venturing outside the home to complete errands and chores.  Therefore, while the lay statements indicate a decline in marital relationship, the treatment records show that the Veteran was still able to maintain some social interaction with his family and limited interaction with the public.  To the extent that the Veteran did have considerable social difficulties at times including an inability to establish and maintain effective relationships with friends, the criteria for a 70 percent rating contemplate these symptoms. 

Therefore, as the Veteran's PTSD did not result in total social impairment, the Board finds entitlement to a 70 percent rating for PTSD is warranted prior to August 4, 2011.  In reaching this conclusion, the Board reviewed the severity, frequency, and duration of the Veterans symptoms and finds that they more nearly approximate a 70 percent rating than a 100 percent rating.  In reaching this finding, the Board considered the example symptoms enumerated in the ratings criteria for each ratings percentage.  The Board also considered whether the Veteran has symptoms of a similar severity, frequency, or duration in "most areas" applicable to the relevant percentage rating criteria.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Board finds that the preponderance of the evidence shows that the Veteran did not have gross impairment in thought processes or communication during the period at issue.  As noted in the factual background above, the Veteran's mental status evaluations in the treatment records and VA psychological examinations from the period at issue often showed no gross sign of a thought disorder, looseness of associations, or flight of ideas.  See,e.g., June 2011 Mental Health note from Winston-Salem VAOPC; May 2010 VA psychological examination.

The Board finds the preponderance of the evidence also shows that the Veteran did not experience persistent delusions or hallucinations due the period at issue.  The Board notes that the record does contain some evidence of flashbacks, hallucinations, or delusions at times.  For example, the Veteran's daughter reported that the Veteran did not go out to eat because he feared someone would put poison in his food.  See October 2009 statement from the Veteran's daughter.  

To the extent that the record reflects some paranoid behavior from the Veteran including repeatedly checking door locks and exhibiting fear of others poisoning his food, the ratings criteria for a 70 percent rating contemplates symptoms of this nature.  See May 2010 VA psychological examination; October 2009 statement from the Veteran's daughter.  For example, the criteria for a 70 percent rating contemplates obsessional rituals which interfere with routine activities.  A lower rating of 50 percent contemplates some impaired judgment.  The Board particularly notes that the treatment records cited in the factual background and pertinent VA examinations do not show that the Veteran's delusions or hallucinations were persistent.  See, e.g., August 2010 General Medical VA examination; May 2010 psychological VA examination.

The Board finds the preponderance of the evidence shows that the Veteran did not exhibit grossly inappropriate behavior during the period at issue.  The treatment records dated during the period at issue noted in the show that the Veteran was able to attend psychological evaluations and treatment consultations and interact with treatment providers appropriately.   The Board notes that the Veteran did appear to attempt to urinate during a consultative examination in 2012, but the evidence of record does not show that the Veteran otherwise exhibited grossly inappropriate behavior during the period at issue.  While the evidence shows the Veteran will sometimes lose bladder control during a panic attack, the Board finds symptoms of this severity, frequency, and duration are contemplated by the ratings criteria for a 70 percent rating.  For example, a 70 percent rating contemplates near-continuous panic or depression affecting the ability to function appropriately.  

The Board finds the preponderance of the evidence shows that the Veteran did not present a persistent danger to himself or others during the period at issue.  The Board notes that the Veteran's daughter expressed that she was afraid of her father in her October 2009 statement.  The Board also notes that the Veteran's wife indicated in her October 2009 statement that she feared he would endanger himself.  However, the preponderance of the evidence in the record including the treatment notes cited in the factual background above generally show that the Veteran did not exhibit homicidal ideation or persistent suicidal ideation.  Furthermore, no suicide attempts or hospitalizations for suicidal or homicidal intent were noted in the treatment records pertaining to the period at issue.  The Board notes that only a few treatment records show suicidal ideation, and suicidal ideation is contemplated by the ratings criteria for a 70 percent rating.  See June 2011 Mental Health note from Winston-Salem VAOPC.

The Board finds the preponderance of the evidence does not show that the Veteran had intermittent ability to perform activities of daily living (including maintenance of minimum personal hygiene) during the period at issue.  As noted in the factual background above, the Veteran reported he urinated on himself during panic attacks and required motivation to shower, which indicates some difficulty maintaining minimal hygiene.  See, e.g., May 2011 Notice of Disagreement.  The Veteran's daughter also reported that the Veteran did not go out to eat because he feared someone would put poison in his food, and she reported he would sleep all day without a shower or food.  See October 2009 statement from the Veteran's daughter.  

The Board weighed the lay statements and findings in the treatment records and finds the preponderance of the evidence shows that while the Veteran received some assistance from family members in maintaining activities of daily living at times, he was still capable of maintaining them.  As noted above, the August 2010 General Medical examiner reported that the Veteran was able to perform activities of daily living independently at that time, and there are similar findings in later treatment notes.  In April 2011, the Veteran was "alert, fully oriented, appropriately dressed in casual clothing." See April 2011 Winston-Salem VAOPC Mental Health Consult Note.  Although he was depressed and anxious, he had good hygiene, insight, and judgement.  See id.  To the extent that the Veteran experienced some neglect of personal appearance and hygiene at times, those symptoms are contemplated by the rating criteria for a 70 percent rating.  

The Board finds that the preponderance of the evidence shows that the Veteran did not experience disorientation to time or place or memory loss for names of close relatives, his own occupation, or own name during the period at issue.  The Board did consider that the Veteran and his wife reported the Veteran has significant impairment in memory including forgetting which TV shows he was watching and forgetting recent beverage requests.  See October 2009 statements from the Veteran and his wife.  Treatment records during the period at issue also include reports of significant memory difficulties including the Veteran's reports that he can forget his children's names.  See, e.g., June 2011 Winston-Salem VAOPC Mental Health Note.  The Veteran also reported flashbacks, seeing casualties, and hearing sirens.  See, e.g., October 2009 statement from the Veteran. 

However, although the Board considered the Veteran's claims regarding flashbacks and memory loss including forgetting the names and other details about his children, the Board finds that the preponderance of the evidence of record does not show the Veteran's symptoms were of the same frequency, severity, and duration contemplated by a 100 percent rating.  Many of the examinations noted above in the factual background revealed no apparent memory problems or only mild impairment.  See, e.g., 2010 General Medical VA examination.  Neurological testing and psychological evaluations shortly after the period at issue indicated the Veteran may have exaggerated some of his symptoms at times particularly in regard to memory.  See, e.g., December 2011 Mental Health Note from Winston-Salem VAOPC; see also September 2012. consultative examination with Dr. L.S. in SSA records.  

Even after applying the benefit of the doubt to the Veteran's statements, the Board finds that the preponderance of the evidence is against finding that the Veteran's PTSD resulted in memory impairment of the severity, duration, and frequency contemplated by a 100 percent rating.  Instead the totality of the evidence shows the Veteran has at most some impairment of short and long term memory, which is contemplated by the ratings criteria at 70 percent and 50 percent. 

Ultimately, the Board concludes that while there is some evidence of symptomatology consistent with a 100 percent rating, the preponderance of the evidence shows that the frequency, duration, and severity of the Veteran's symptoms more nearly approximated a 70 percent rating prior to August 4, 2011.  Therefore, the Board finds that prior to August 4, 2011, the criteria for a 70 percent disability rating, but no higher, for the Veteran's PTSD were met.

      D. Extraschedular Considerations for PTSD Prior to August 4, 2011

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the Veteran's increased initial rating claim for PTSD should be referred to the VA Director of Compensation for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 
 
If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, during the appeal period the Veteran's PTSD was manifested by anxiety, depression, sleep disturbances, nightmares, impaired concentration, irritability and anger outbursts, intrusive thoughts and memories, hypervigilence, decreased hygiene, delusions, hallucinations, memory impairment, panic attacks with incontinence, and social withdrawal.  The ratings assigned contemplate these impairments.  For these reasons, the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate.  

Accordingly, the Board has concluded that referral of this matter for extraschedular consideration is not in order.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. 

After applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), the Board finds there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition, as PTSD is the Veteran's only service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

III. Entitlement to a TDIU Prior to August 4, 2011

A. Legal Criteria

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the veteran meets the schedular requirements.  If there is only one service-connected disability, this disability should be rated at 60 percent or more; if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service-connected disability to bring the combination to 70 percent or more.  38 C.F.R. § 4.16(a).  

Where the percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his or her employment and educational history.  38 C.F.R. §4.16(b).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001). 

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

B. Analysis

As the Board has found the Veteran is entitled to a 70 percent initial rating for service-connected PTSD prior to August 4, 2011, and there are no other service-connected disabilities, the Board finds that the schedular requirements for a TDIU prior to August 4, 2011 are met.  See 38 C.F.R. 4.16(a).  Therefore, the Board must assess whether the Veteran's service-connected PTSD precluded the Veteran from obtaining and maintaining substantially gainful employment.  After considering the Veteran's lay statements, medical records, and other evidence of record, the Board concludes that the Veteran was not able to obtain and maintain substantially gainful employment prior to August 4, 2011.  

As detailed in the above discussion regarding the Veteran's increased initial rating for PTSD, the preponderance of the evidence shows that the Veteran had total occupational impairment prior to August 4, 2011.  While the evidence of record indicates that the Veteran was working prior to August 4, 2011, the preponderance evidence of record indicates the work was part-time work only.  See, e.g., the Veteran's statements regarding his employment history at the May 2010 and August 2011 VA psychological examinations; see also generally SSA records.  Furthermore, as discussed above, the preponderance of the evidence shows that the Veteran had to reduce his working hours due to PTSD and eventually became unable to maintain even part-time employment.  

The Board gives some probative weight to the August 2010 general medical VA examiner's opinion that the Veteran would have a "limitation of walking:  up to about 4 blocks" and a "limitation on standing:  3 to 4 hours with short breaks."  See supra II. B. Factual Background above for further discussion of this opinion.  The examiner indicated that fatigue could be a symptom of the Veteran's PTSD.  Giving the Veteran the benefit of the doubt, the Board finds that the Veteran's fatigue is a symptom of his PTSD and limits the Veteran's ability to stand and walk as noted by the August 2010 general medical examiner.  Accordingly, the Board finds that the Veteran's ability to perform even light physical work was significantly limited by fatigue prior to August 4, 2011.

The Board further finds that the preponderance of the evidence also shows that the Veteran experienced panic attacks, social phobias, paranoia, and significant difficulties in memory, concentration, persistence, and pace.  See, e.g., May 2010 VA psychological examination and the pertinent discussion above regarding the Veteran's increased initial rating for PTSD.  As noted in the VA psychological examinations in the record, the Veteran's social difficulties culminated in outbursts at work, which resulted in the Veteran's firing by his employer, unemployment, and financial difficulties.  See, e.g., September 2012 consultative examination with Dr. L.S. and SSA records generally.  The Board finds the Veteran's mental limitations in combination with the Veteran's associated fatigue significantly affected the Veteran's ability to maintain employment prior to August 4, 2011.

In regard to the question of whether the Veteran was capable of obtaining, adjusting to, and maintaining other substantially gainful employment in the economy, the Board considered vocational information about the Veteran in the Veteran's VA treatment records and SSA records.  The preponderance of the evidence before the Board indicates that while the Veteran has a high school education and was working prior to August 2011, his employment at the time was limited to unskilled or semi-skilled work, and it shows that the Veteran had significant difficulty maintaining even part-time employment during the period at issue.  See, e.g., August 2010 General Medical VA examination (indicating Veteran was only working part-time as a short order cook); see also generally SSA records detailing the Veteran's educational and vocational history.  Considering the Veteran's physical limitations due to fatigue associated with PTSD, significant mental limitations, and a lack of evidence of any transferable skills, the Board finds the Veteran was not able to obtain substantially gainful employment in other jobs during the period at issue. 

The Board further finds that while the Veteran was working marginally part-time prior to August 4, 2011, the preponderance of the evidence indicates the Veteran could not maintain even marginal employment by that time.  See, e.g., August 2011 VA psychological examination; see also generally SSA records (indicating the Veteran lost his job due to psychological outbursts, work absences due to psychological symptoms, etc.).  Therefore, giving the Veteran's statements the benefit of the doubt, the Board finds that the Veteran's substantial mental limitations due to service-connected PTSD precluded the Veteran from obtaining and maintaining substantially gainful employment for the entire period under consideration by the Board.  

ORDER

Entitlement to an initial disability rating of 70 percent, but no higher, for PTSD prior to August 4, 2011, is granted.

Entitlement to a TDIU prior to August 4, 2011 is granted. 




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


